         Case 1:20-cv-01733-MKV Document 34 Filed 06/05/20 Page 1 of 2



Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Smart Study Co., Ltd.

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



SMART STUDY CO., LTD.,
Plaintiff

v.

A PLEASANT TRIP STORE, et al,                               CIVIL ACTION No.
Defendants                                                  20-cv-1733 (MKV)




                          NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Smart
Study Co., Ltd. (“Smart Study” or “Plaintiff”), by its undersigned attorneys, hereby gives notice
of settlement between the Plaintiff and the below named Defendant and notice of dismissal of all
claims against Defendant Quanzhou Disen Imp.& Exp. Co., Ltd. in the above-captioned action,
with prejudice, and with each party to bear its own attorneys’ fees, costs and expenses.




                                                1
         Case 1:20-cv-01733-MKV Document 34 Filed 06/05/20 Page 2 of 2



Dated: June 5, 2020                                 Respectfully submitted,

                                                    EPSTEIN DRANGEL LLP


                                              BY: _/s/ Brieanne Scully __
                                                    Brieanne Scully (BS 3711)
                                                    bscully@ipcounselors.com
                                                    EPSTEIN DRANGEL LLP
                                                    60 East 42nd Street, Suite 2520
                                                    New York, NY 10165
                                                    Telephone: (212) 292-5390
                                                    Facsimile:     (212) 292-5391
                                                    Attorneys for Plaintiff
                                                    Smart Study Co., Ltd.

It is so ORDERED.

Signed at New York, NY on ____________ ___, 2020.


                                       ________________________________
                                       Hon. Mary Kay Vyskocil
                                       United States District Judge




                                          2
